Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00080-CV

                                     Michelle ADAME,
                                         Appellant

                                              v.

                                        Arturo DIAZ,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                              Trial Court No. 2020CV04024
                         Honorable John Longoria, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
Costs of appeal are assessed against the party that incurred them.

       SIGNED May 5, 2021.


                                               _________________________________
                                               Lori I. Valenzuela, Justice